Investor Relations Presentation Safe Harbor Statement Some of the statements in this presentation constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All statements other than those of historical facts included herein, including those related to the company’s financial outlook, goals, business strategy, projected plans and objectives of management for future operations and liquidity, are forward-looking statements.These forward-looking statements are based on the company’s plans and expectations and involve a number of risks and uncertainties that could cause actual results to vary materially from the results and events anticipated or implied by such forward- looking statements.Please refer to the company’s Annual Report on Form 10- K and its other filings with the SEC for a discussion of significant risk factors applicable to the company.In addition, the forward-looking statements included in this presentation are based on the company’s estimates and plans as of the date of this presentation.While the company may elect to update these forward-looking statements at some point in the future, it specifically disclaims any obligation to do so. 2 Leading convenience store retailer concentrated in the southeastern United States 3 Note:Map is illustrative 1,655 Stores Located in Thirteen States as of August 8, 2011 Pantry Store Locations Key Strategies 4 nImprove same store sales and merchandise gross margin with focus on coffee, bakery, cold dispensed, and meals and snacks nInvest in technology to drive effectiveness and efficiency nImprove cost structure nReduce working capital investment nDivest of nonproductive assets nAccelerate EBITDA and cash flow growth 5 Why Meals & Snacks? (1)Represents trailing twelve months June, 2011 total merchandise gross margin for The Pantry (2)Industry data is foodservice only for Calendar Year 2010 and Industry source is NACS SOI 1 2 Gross Margin Comparison Focused on capturing the foodservice opportunity 6 (1)Pantry Foodservice includes Fast Foodservice, Self-Service Fast Foods and Beverages and is for trailing twelve months June, 2011 (2)Industry Data is for Calendar Year 2010 and Industry source is NACS Industry2 Pantry1 17% 9% Foodservice Mix of Total Inside Sales QSR is 4.5% of Pantry Foodservice 7 Why Coffee? Industry Foodservice Sales Mix Source:Convenience Store News 2009 Extended Foodservice Study.Figures based on annual 2008 average per store sales and rounded to nearest 5% interval 75% can be implemented without an investment in a full kitchen 8 DISPENSING PREPARATION Bean Street Coffee Focus 9 Cold Dispensed Beverages Bakery Other Areas of Focus 10 Getting the word out (Raleigh marketing plan) Sampling Strategic Partnerships Digital Relationship Marketing “Battle for Bean Street” Radio FRESH focus on breakfast, lunch, all day snacks Lunch and Snacks Breakfast Fast, Friendly and Clean Platform 12 FRESH Program Highlights 13 nEstimated $80-100K average investment per store for Fresh elements nGoal of increasing foodservice mix to 13% of sales nTarget margin improvement of 150 bps over time nExpect 20% cash on cash returns nCoffee is King nBreakfast, lunch and all day snack occasions nIncludes cold dispensed, grill, and bakery nFast, Friendly and Clean foundation n150 stores completed by end of June, 2011 nExpect 400 stores completed by end of calendar 2011 nCompleted the following markets:Raleigh, Charlotte, Birmingham, Gulf Coast/Hattiesburg Financials Focus Roll-out Systems investment to drive effectiveness and efficiency 14 nKSS Fuels system (pricing) nAutomatic Tank Gauges (inventory visibility, compliance) nRebranding nSegmentation and Analytics focus nPCI Compliant nPromotional flexibility nCapturing transaction level detail nReducing to two main POS platforms nWorkforce Management -Task Management, launched in Q1 2011 -Labor Scheduling, phase 1 launched Q3 2011 -Time and Attendance nStreamlining back room processes to redeploy more hours to foodservice nFocused on expense efficiency nTarget reduction of G&A to historical levels of approximately $90 million over the course of the next three years Fuel Point of Sale Store & Corporate (1)Includes 53 weeks (2)2011 represents trailing twelve months June, 2011 (3)See slides 25 and 26, which include a reconciliation of Adjusted EBITDA to the most comparable U.S. GAAP financial measures. History of consistent cash flows & Adjusted EBITDA 15 Adjusted EBITDA 3 Operating Cash Flow Fiscal Year Fiscal Year 1 1 Fuel comprises the majority of revenue 16 Revenue Split: Merchandise vs. Fuel ($ in mm) Fiscal Year (1)Includes 53 weeks (2)2011 represents trailing twelve months June, 2011 1 Gross profit is driven by merchandise 17 Gross Profit Split: Merchandise vs. Fuel ($ in mm) Fiscal Year (1)Includes 53 weeks (2)2011 represents trailing twelve months June, 2011 1 Oil price changes drive volatility in quarterly retail gasoline margins 18 Source:Energy Information Administration.Data represents daily average futures contract price per barrel of light sweet crude (contract 1) and CPG is net of credit card fees and repairs and maintenance FY2006 FY2007 FY2008 FY2009 ¢ FY2010 FY2011 Annual CPG tends to remain relatively stable 19 Fiscal Year Note:Shaded area represents average historical CPG range and CPG is net of credit card fees and repairs and maintenance (1)2011 represents trailing twelve months June, 2011. Annual Net CPG Margins Typically Range from 12.0¢ to 13.5¢ 1 Historical averages reinforce the stability 20 Historical CPG Averages Note:Historical averages are non-weighted averages of each fiscal year.CPG is net of credit card fees and repairs and maintenance High degree of fragmentation presents opportunities 21 75% of U.S. Convenience Stores are Single Stores or Small Chains 146,000 Total U.S. C-Stores Source:U.S. Convenience December 2010 Store Count (Gas and Non-Gas) from NACS/TDLinx; Small chains are defined as those having 50 or fewer stores 19,000 C-Stores in FL, NC and SC Kangaroo Express has 1,057 or 6% 75% of C-Stores in FL, NC and SC are single stores or small chains Financial Flexibility 22 nMeaningful liquidity }$182 million in cash-on-hand }$225 million revolver - $0 drawn, approximately $116 million available after LOCs nLong-term debt profile; earliest maturity is the convertible debt in November 2012 }Recently amended credit facility to allow the junior payment basket to grow on an annual basis with full carryover of unused amounts nCovenant-light bank facility }6.25x Adj. Net Debt / EBITDAR Leverage }2.25x Interest Coverage Note:Balance Sheet data as of June 30, 2011 Key Strategies 23 nImprove same store sales and merchandise gross margin with focus on coffee, bakery, cold dispensed, and meals and snacks nInvest in technology to drive effectiveness and efficiency nImprove cost structure nReduce working capital investment nDivest of nonproductive assets nAccelerate EBITDA and cash flow growth Appendix Reconciliation of Non-GAAP Measures 25 Adjusted EBITDA Reconciled to Net Income/(Loss) (1)2011 represents trailing twelve months June, 2011 Reconciliation of Non-GAAP Measures 26 Adjusted EBITDA Reconciled to Cash Flows (1)2011 represents trailing twelve months June, 2011
